Pound, J.
The charter of Buffalo (§ 191) provides that “ the superintendent (of police) shall detail for detective duty such patrolmen * * * as he shall from time to time select. The patrolmen so detailed shall compose the detectives of the force and during the time said patrolmen are detailed for detective duty they shall have the rank and pay of sergeants and be known as detective sergeants.”'
Belators, who are regularly appointed patrolmen of the police force of Buffalo, had been, prior to April 13, 1906, ■detailed as detective sergeants and had for some time been acting as such; but, on said date, their details were summarily revoked by an order of the acting superintendent of police.
The charter provides (§ 192) that members of the police force shall be liable to reduction in rank only upon charges and after a hearing.
It is plain from the language of the charter that a distinction exists between an. appointment and a detail and that the detective sergeants are not on the same footing with the other officers of the force. The hoard of police appoints sergeants. Charter, § 187. The superintendent details.patrolmen for detective duty. § 191. Their tenure is not permanent, for such details are subject to revocation hv an order signed by the superintendent. Charter, § 200. Each *485member of the police force receives “ a proper warrant of appointment signed by the board ” containing his rank, while each patrolman assigned to detective duty “ shall have issued to him a written order of detail signed by the superintendent.” Charter, § 200. The board “ may reduce to a lower grade or rank all members of the police force ” (§ 187) ; but “ the revocation of such detail shall be issued in like manner ” as the order of detail, i. e., by the superintendent of police. Charter, § 200.
The Court of Appeals held in Matter of Sugden v. Partridge, 174 N. Y. 87, that the Legislature had power to make permanent the temporary rank of detective sergeants; but the full authority of the police commissioners of Hew York city to revoke such temporary designations at pleasure, prieto the. amendment relied on in such cases, is recognized. People ex rel. Lahey v. Partridge, 74 App. Div. 291. Judge Haight, in the Sugden case, says, “ the only sub-„ stantial change effected by the legislation in question is to make their (i. e., detective sergeants’) tenure of office permanent, except in the case of removal, in the manner provided by law for sergeants. * * * In other words it places the position of detective sergeant on the same footing with the other officers of the force.” The Legislature might, no doubt, give to the patrolmen now assigned to duty as detectives in Buffalo the permanent rank of sergeant; but it has not done this and the necessary inference from the provisions of the charter and the cases cited is that detective sergeants have no permanent rank.
But it is not necessary to decide whether or not the revocation of a detail is a reduction in rank, requiring charges and a hearing under section 192 of the charter. These proceedings are against the board of police, while the exclusive power to detail patrolmen for detective duty and to revoke such details is vested by the charter in the superintendent of police.
The applications must therefore be denied.
Applications denied.